ORDER
PER CURIAM:
In the late summer of 1973 the Commission on Practice of" this Court received complaints against John L. McKeon, an attorney and counselor at law of this Court, and thereafter commenced an investigation. In November of 1973 an investigative-report was received by the Commission and on December 13, 1973, the Commission directed the filing of a formal complaint against McKeon and its Secretary was directed to consult with the Attorney General. Later, at a conference with the Attorney General, the Secretary was advised that some complaints had been referred to the Attorney General and he requestd that the Commission withhold filing proceedings against McKeon until be, the Attorney General, had completed his investigation and •determined if criminal charges would be filed.
Thereafter, and on April 29, 1974, an information charging McKeon with 58 separate felony counts was filed in the district court of Lewis and Clark County, Montana. On May 7, 1974, John L. McKeon appeared before the court, represented by •counsel, and entered a plea of guilty to four of the felony counts *329charged in the information and the court imposed a sentence of five years upon each count with the last three years of each sentence suspended, such sentences to run concurrently.
The clerk of the district court has transmitted to this Court a certified copy of the record of the conviction.
Our Commission on Practice has also transmitted to the Court a report recommending that an appropriate order be entered pursuant to the provisions of section 93-2026(1), R.C.M. 1947, and such report also determines that the felony charges to which McKeon entered a plea of guilty involve moral turpitude within the meaning of said section 93-2026(1), R.C.M. 1947, which conclusion is concurred in by this Court.
Now therefore, by authority vested in this Court by law and the Rules of the Commission on Practice of this Court,
It is hereby ordered and adjudged that John L. McKeon be disbarred and that his name be stricken from the roll of attorneys and counselors of this Court and that he be precluded from practicing as such attorney and counselor in all the courts of this State.
The Clerk of this Court shall give notice of this order to John L. McKeon, his counsel, the Clerks of the District Courts of the State of Montana, the Chairman and Secretary of the Commission on Practices, the Clerk of the Federal District Court for the District of Montana, and the Clerk of the United States Court of Appeals, Ninth Circuit.